 
EXHIBIT 10.3



 


 


SECURITY AGREEMENT

 
by

 
SOLUTIA INC.

 
and

 
THE SUBSIDIARIES PARTY HERETO,
 
as Grantors,
 
and

 
DEUTSCHE BANK TRUST COMPANY AMERICAS,
 
as Collateral Agent

 
______________________
 
 
Dated as of March 17, 2010
 




 


 






 
 

--------------------------------------------------------------------------------

 




TABLE OF CONTENTS
 
 
ARTICLE I
 
DEFINITIONS
 

   
Page
SECTION 1.01.
Uniform Commercial Code Defined Terms
2
SECTION 1.02.
Credit Agreement Defined Terms
2
SECTION 1.03.
Definition of Certain Terms Used Herein
2
SECTION 1.04.
Interpretation
7
SECTION 1.05.
Resolution of Drafting Ambiguities
7
SECTION 1.06.
Perfection Certificate
7

 
ARTICLE II
 
SECURITY INTERESTS
 
SECTION 2.01.
Grant of Security Interest
7
SECTION 2.02.
No Assumption of Liability
8

 
ARTICLE III
 
REPRESENTATIONS AND WARRANTIES
 
SECTION 3.01.
Title and Authority
8
SECTION 3.02.
Filings
9
SECTION 3.03.
Validity of Security Interests
9
SECTION 3.04.
Limitations on and Absence of Other Liens
9
SECTION 3.05.
Other Actions
10
SECTION 3.06.
Condition and Maintenance of Equipment
12

 
ARTICLE IV
 
COVENANTS
 
SECTION 4.01.
Change of Name; Location of Collateral; Records; Place of Business
12
SECTION 4.02.
Protection of Security
13
SECTION 4.03.
Further Assurances
13
SECTION 4.04.
Inspection and Verification
13
SECTION 4.05.
Taxes; Encumbrances
14
SECTION 4.06.
Assignment of Security Interest
14
SECTION 4.07.
Continuing Obligations of the Grantors
14
SECTION 4.08.
Use and Disposition of Collateral
14
SECTION 4.09.
Insurance
14
SECTION 4.10.
Certain Covenants and Provisions Regarding Patent, Trademark and Copyright
Collateral
14


- i - 
 

--------------------------------------------------------------------------------

 



SECTION 4.11.
Certain Covenants and Provisions Regarding Receivables
17

 
ARTICLE V
 
REMEDIES
 
SECTION 5.01.
Remedies upon Default
18
SECTION 5.02.
Notice of Sale
20
SECTION 5.03.
Waiver of Notice and Claims
21
SECTION 5.04.
Certain Sales of Collateral
21
SECTION 5.05.
No Waiver; Cumulative Remedies
22
SECTION 5.06.
Certain Additional Actions Regarding Intellectual Property
22
SECTION 5.07.
Application of Proceeds
23
SECTION 5.08.
Collateral Agent’s Calculations
23

 
ARTICLE VI
 
The Collateral Agent
 
SECTION 6.01.
General Authority of the Collateral Agent over the Collateral
23
SECTION 6.02.
Exercise of Powers
24
SECTION 6.03.
Remedies Not Exclusive
24
SECTION 6.04.
Waiver and Estoppel
24
SECTION 6.05.
Limitation on Collateral Agent’s Duty in Respect of Collateral
25
SECTION 6.06.
Limitation by Law
25
SECTION 6.07.
Rights of Secured Parties in Respect of Obligations
25
SECTION 6.08.
Compensation and Expenses
25
SECTION 6.09.
Stamp and Other Similar Taxes
26
SECTION 6.10.
Filing Fees, Excise Taxes, etc
26
SECTION 6.11.
Indemnification
26

 
ARTICLE VII
 
MISCELLANEOUS
 
SECTION 7.01.
Notices
26
SECTION 7.02.
Survival of Agreement
26
SECTION 7.03.
Binding Effect
26
SECTION 7.04.
GOVERNING LAW
27
SECTION 7.05.
Waivers; Amendment; Several Agreement
27
SECTION 7.06.
WAIVER OF JURY TRIAL
27
SECTION 7.07.
Severability
27
SECTION 7.08.
Counterparts
28
SECTION 7.09.
Headings
28
SECTION 7.10.
Jurisdiction; Consent to Service of Process
28
SECTION 7.11.
Termination
28
SECTION 7.12.
Additional Grantors
29


- ii - 
 

--------------------------------------------------------------------------------

 



SECTION 7.13.
Financing Statements
29
SECTION 7.14.
Collateral Agent Appointed Attorney-in-Fact
30
SECTION 7.15.
Intercreditor Agreement
31
SECTION 7.16.
Mortgages
31
SECTION 7.17.
Conflicts
31



SCHEDULES
 
Schedule I                      Subsidiary Guarantors
 
ANNEXES
 
Annex I                      Form of Joinder Agreement
Annex II                      Form of Perfection Certificate


 


- iii -
 
 

--------------------------------------------------------------------------------

 
 






SECURITY AGREEMENT
 
SECURITY AGREEMENT (as amended, restated, amended and restated, supplemented or
otherwise modified from time to time, this “Agreement”) dated as of March 17,
2010 among SOLUTIA INC., a Delaware corporation (the “Borrower”), each
Subsidiary of the Borrower listed on Schedule I hereto (collectively, together
with each Subsidiary that becomes a party hereto pursuant to Section 7.12 of
this Agreement, the “Subsidiary Guarantors” and, together with the Borrower, the
“Grantors”), and DEUTSCHE BANK TRUST COMPANY AMERICAS, as collateral agent (in
such capacity, together with its successors in such capacity, the “Collateral
Agent”) for the Secured Parties (as defined in the Credit Agreement referred to
below).
 
R E C I T A L S
 
A.           The Borrower, the Collateral Agent, Deutsche Bank Trust Company
Americas, as administrative agent (in such capacity and together with any
successors in such capacity, the “Administrative Agent”) for the Lenders (as
defined herein), the lending institutions from time to time party thereto (the
“Lenders”) and the other agents party thereto have entered into that certain
Credit Agreement, dated as of the date hereof (as amended, restated, amended and
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), providing for the making of Loans to the Borrower and the issuance
of Letters of Credit pursuant to, and upon the terms and subject to the
conditions specified in, the Credit Agreement.
 
B.           Each Subsidiary Guarantor has, pursuant to the Guarantee Agreement,
dated as of the date hereof, among other things, unconditionally guaranteed the
obligations of the Borrower under the Credit Agreement.
 
C.           The Borrower and each Subsidiary Guarantor will receive substantial
benefits from the execution, delivery and performance of the obligations of the
Borrower under the Credit Agreement and are, therefore, willing to enter into
this Agreement.
 
D.           Contemporaneously with the execution and delivery of this
Agreement, the Borrower and Subsidiary Guarantors have executed and delivered to
the Collateral Agent a Pledge Agreement (as amended, restated, amended and
restated, supplemented or otherwise modified from time to time, the “Pledge
Agreement”).
 
E.           This Agreement is given by each Grantor in favor of the Collateral
Agent for the benefit of the Secured Parties to secure the payment and
performance of all of the Obligations (as hereinafter defined).
 
NOW THEREFORE, in consideration of the foregoing and other benefits accruing
each Grantor, the receipt and sufficiency of which are hereby acknowledged, each
Grantor and the Collateral Agent hereby agree as follows:
 

 
 

--------------------------------------------------------------------------------

 

ARTICLE I
 
DEFINITIONS
 
 
SECTION 1.01. Uniform Commercial Code Defined Terms.  Unless otherwise defined
herein, terms used herein that are defined in the UCC shall have the meanings
assigned to them in the UCC, including the following which are capitalized
herein:
 
“Account Debtor”; “Accounts”; “Bank”; “Certificates of Title”; “Chattel Paper”;
“Commercial Tort Claim”; “Commodity Account”; “Commodity Contract”; “Commodity
Intermediary”; “Deposit Accounts”; “Documents”; “Electronic Chattel Paper”;
“Entitlement Holder”, “Entitlement Order”; “Equipment”; “Fixtures”; “General
Intangibles”; “Goods”; “Instruments” (as defined in Article 9 rather than
Article 3); “Inventory”; “Investment Property”; “Letter-of-Credit Rights”;
“Letters of Credit”; “Money”; “Proceeds”; “Records”; “Securities Account”;
“Securities Intermediary”; “Security Entitlement”; “Supporting Obligations”; and
“Tangible Chattel Paper”.
 
 
SECTION 1.02. Credit Agreement Defined Terms.  Capitalized terms used but not
otherwise defined herein that are defined in the Credit Agreement shall have the
meanings given to them in the Credit Agreement.
 
 
SECTION 1.03. Definition of Certain Terms Used Herein.  As used herein, the
following terms shall have the following meanings:
 
“Accounts Receivable” shall mean all Accounts and all right, title and interest
in any returned goods, together with all rights, titles, securities and
guarantees with respect thereto, including any rights to stoppage in transit,
replevin, reclamation and resales, and all related security interests, liens and
pledges, whether voluntary or involuntary, in each case whether now existing or
owned or hereafter arising or acquired.
 
“Agreement” shall have the meaning assigned to such term in the Preamble of this
Agreement.
 
 “Bankruptcy Code” shall mean Title 11 of the United States Code entitled
“Bankruptcy”, as now and hereinafter in effect, or any successor statute.
 
“Books and Records” shall mean all instruments, files, Records, ledger sheets
and documents.
 
“Borrower” shall have the meaning assigned to such term in the Preamble of this
Agreement.
 
“Charges” shall mean any and all property and other taxes, assessments and
special assessments, levies, fees and all governmental charges imposed upon or
assessed against, and all claims (including, without limitation, landlords’,
carriers’, mechanics’, maritime, workmen’s, repairmen’s, laborers’,
materialmen’s, suppliers’ and warehousemen’s Liens and other claims arising by
operation of law) against, all or any portion of the Collateral.

 
- 2 -

--------------------------------------------------------------------------------

 
 
“Collateral” shall have the meaning assigned to such term in Section 2.01.

“Collateral Agent” shall have the meaning assigned to such term in the Preamble
of this Agreement.
 
“Collateral Agent Fees” shall mean all fees, costs and expenses of the
Collateral Agent of the types described in Sections 6.08, 6.09, 6.10 and 6.11.
 
“Collateral Estate” shall have the meaning assigned to such term in Section
6.01(c).
 
“Collateral Support” shall mean all property (real or personal) assigned,
hypothecated or otherwise securing any Collateral and shall include any security
agreement or other agreement granting a lien or security interest in such real
or personal property.
 
 “Copyrights” shall mean all U.S. and foreign copyrights (whether registered or
unregistered and whether published or unpublished) and all mask works (as such
term is defined in 17 U.S.C. Section 901, et seq.), together with any and all
(i) registrations and applications therefor, including those listed on
Schedule 13(b) of the Perfection Certificate, (ii) rights arising under
applicable law with respect thereto, (iii) renewals and extensions thereof, (iv)
income, fees, royalties, damages, claims and payments now or hereafter due
and/or payable with respect thereto, including damage awards and payments for
past, present or future infringements or other violations thereof and (v) rights
to sue for past, present or future infringements thereof.
 
“Credit Agreement” shall have the meaning assigned to such term in the Recitals
of this Agreement.
 
“Distribution Date” shall mean each date fixed by the Collateral Agent in its
sole discretion for a distribution to the Secured Parties of funds held by the
Collateral Agent for the benefit of the Secured Parties.
 
“Excluded Account” shall mean (i) any deposit account(s) used solely as a
payroll, trust, employee benefit, tax or other fiduciary account and any zero
balance accounts, (ii) any escrow account that is holding funds solely for the
benefit of third parties and (iii) the deposit account in connection with the
Pledge Agreement, dated as of June 1, 2009, among the Borrower and Citibank,
N.A.
 
 “Excluded Property” shall mean:
 
(a)           any permit, lease, license, contract, instrument, security,
franchise or other document, held by any Grantor that validly prohibits the
creation by such Grantor of a security interest therein or thereon (other than
to the extent that any such prohibition would be rendered ineffective pursuant
to Sections 9-406, 9-407, 9-408 or 9-409 of the UCC (or any successor provision
or provisions) of any relevant jurisdiction or any other applicable law
(including the Bankruptcy Code) or principles of equity);
 
(b)           any permit, lease, license, contract, instrument, security,
franchise or other document, or the assets subject thereto or covered thereby,
held by any Grantor to the extent that any Requirement of Law applicable thereto
prohibits the creation of a security

 
- 3 -

--------------------------------------------------------------------------------

 

interest therein or thereon (other than to the extent that any such prohibition
would be rendered ineffective pursuant to Sections 9-406, 9-407, 9-408 or 9-409
of the UCC (or any successor provision or provisions) of any relevant
jurisdiction or any other applicable law (including the Bankruptcy Code) or
principles of equity);
 
(c)           goods owned by any Grantor on the date hereof or hereafter
acquired that are subject to a Lien securing a purchase money obligation (as
defined in the UCC) or Capital Lease Obligation permitted to be incurred
pursuant to the provisions of Section 6.01(vi) of the Credit Agreement if the
contract or other agreement in which such Lien is granted (or the documentation
providing for such purchase money obligation or Capital Lease Obligation)
validly prohibits the creation of any other Lien on such Goods;
 
(d)           any Collateral consisting of Intellectual Property (i) in which
the grant by a Grantor of a security interest therein is prohibited or would
result in the voiding or cancellation of such Intellectual Property without the
consent of a third party or by Requirement of Law or (ii) including any
Trademark application filed in the United States Patent and Trademark Office on
the basis of such Grantor’s “intent-to-use” such Trademark, unless and until
acceptable evidence of use of the Trademark has been filed with and duly
accepted by the United States Patent and Trademark Office pursuant to Section
1(c) or 1(d) of the Lanham Act (at which time such Trademark application will no
longer be considered Excluded Property), in each case, other than to the extent
that any such prohibition would be rendered ineffective pursuant to Sections
9-406, 9-407, 9-408 or 9-409 of the UCC (or any successor provision or
provisions) of any relevant jurisdiction or any other applicable law (including
the Bankruptcy Code) or principles of equity);
 
(e)           Securities Collateral (as defined in the Pledge Agreement) and the
Equity Interests and debt securities excluded from the definition of “Securities
Collateral” in the Pledge Agreement;
 
(f)           any issued and outstanding shares of voting stock of any
Subsidiary of a Grantor organized under the laws of a Non-U.S. Jurisdiction that
is expressly excluded from the pledge contained in any Non-U.S. Pledge
Agreement;
 
(g)           motor vehicles and other assets subject to certificates of title;
 
(h)           any Equity Interests or debt securities owned by such Grantor if
and to the extent that the grant of the security interest shall, after giving
effect to Sections 9-406, 9-407, 9-408 or 9-409 of the UCC (or any successor
provision or provisions) or any other applicable law, (A) except in the case of
a Wholly Owned Subsidiary, constitute or result in the abandonment, invalidation
or unenforceability of any right, title or interest of such Grantor therein, (B)
except in the case of a Wholly Owned Subsidiary, constitute or result in a
breach or termination pursuant to the terms of, or a default under, any such
Equity Interest or debt securities, (C) be void or illegal under any applicable
governmental law, rule or regulation, or (D) except in the case of a Wholly
Owned Subsidiary, be prohibited by (i) the organizational documents of the
issuer of such Equity Interests or debt securities or (ii) agreements among the
equity holders of the issuer of such Equity Interests or debt securities, in
each case, as in effect on the Effective Date;
 

 
- 4 -

--------------------------------------------------------------------------------

 
 
(i)           any Commercial Tort Claim with a value of less than $500,000; and

(j)           any Excluded Accounts;
 
provided that the term “Excluded Property” shall not include any Proceeds,
substitutions or replacements of any Excluded Property (unless such Proceeds,
substitutions or replacements would constitute Excluded Property).
 
“Grantors” shall have the meaning assigned to such term in the Preamble of this
Agreement.
 
“Intellectual Property” shall mean, collectively, with respect to any Grantor,
all intellectual and similar property rights of every kind and nature, whether
arising under United States, multinational or foreign laws or otherwise,
including Patents, Copyrights, Trademarks, Trade Secrets, intangible rights in
software and databases not otherwise included in the foregoing, and the right to
sue or otherwise recover for any past, present and future infringement,
dilution, misappropriation, or other violation or impairment thereof, including
the right to receive all proceeds therefrom.
 
“Intellectual Property Licenses” shall mean, collectively, with respect to each
Grantor, all agreements pursuant to which such Grantor receives or grants any
right in, to, or under Intellectual Property, including license agreements,
distribution agreements and covenants not to sue (regardless of whether such
agreements and covenants are contained within an agreement that also covers
other matters, such as development or consulting) with respect to any Patent,
Trademark, Copyright, Trade Secrets or other Intellectual Property, whether such
Grantor is a licensor or licensee, distributor or distributee under any such
agreement, including those listed on Schedules 13(a) and 13(b) of the Perfection
Certificate, together with any and all (i) amendments, renewals, extensions,
supplements and continuations thereof, and (ii) income, fees, royalties,
damages, claims and payments now and hereafter due and/or payable thereunder and
with respect thereto including damages and payments for past, present or future
infringements or violations thereof.
 
 “Lenders” shall have the meaning assigned to such term in the Recitals of this
Agreement.
 
“Patents” shall mean, collectively, all United States and foreign patents,
patent applications, certificates of inventions, and industrial designs,
together with any and all (i) rights arising under applicable law with respect
to any of the foregoing, (ii) inventions and improvements described and claimed
therein, (iii) reissues, divisions, continuations extensions and
continuations-in-part thereof and amendments thereto, (iv) income, fees,
royalties, damages, claims and payments now or hereafter due and/or payable
thereunder and with respect thereto including damages and payments for past,
present or future infringements or other violations thereof and (v) rights to
sue for past, present or future infringements or other violations thereof.
 
“Perfection Certificate” shall mean a certificate substantially in the form of
Annex II hereto, completed and supplemented with the schedules and attachments
contemplated thereby, and duly executed by the Grantors.

 
- 5 -

--------------------------------------------------------------------------------

 
 
“Pledge Agreement” shall have the meaning assigned to such term in the Recitals
of this Agreement.

“Pledged Securities” shall have the meaning assigned to such term in the Pledge
Agreement and shall include Equity Interests pledged pursuant to Non-U.S. Pledge
Agreements.
 
“Receivables” shall mean all (i) Accounts, (ii) Chattel Paper, (iii) Payment
Intangibles, (iv) General Intangibles, (v) Instruments and (vi) all other rights
to payment, whether or not earned by performance, for goods or other property
sold, leased, licensed, assigned or otherwise disposed of, or services rendered
or to be rendered, regardless of how classified under the UCC together with all
of Grantors’ rights, if any, in any goods or other property giving rise to such
right to payment to the extent not constituting Excluded Property and all
Collateral Support and Supporting Obligations related thereto and all Records
relating thereto.
 
“Securities Collateral” shall have the meaning assigned to such term in the
Pledge Agreement.
 
“Security Interests” shall have the meaning assigned to such term in
Section 2.01.
 
“Subsidiary Guarantors” shall have the meaning assigned to such term in the
Preamble of this Agreement.
 
“Trademarks” shall mean, collectively, all United States, state, and foreign
trademarks,  service marks, slogans, logos, certification marks, trade dress,
Internet domain names, corporate names, trade names, and other source or
business identifiers, whether registered or unregistered (whether statutory or
common law and whether established or registered in the United States or any
other country or any political subdivision thereof), together with any and all
(i) registrations and applications for any of the foregoing, including those
listed on Schedule 13(a) of the Perfection Certificate, (ii) goodwill connected
with the use thereof and symbolized thereby, (iii) rights arising under
applicable law with respect to the use of any of the foregoing, (iv) renewals
thereof and amendments thereto, (v) income, fees, royalties, damages and
payments now and hereafter due and/or payable thereunder and with respect
thereto, including damages, claims and payments for past, present or future
infringements, dilutions or other violations thereof and (vi) rights to sue for
past, present and future infringements, dilutions or other violations thereof.
 
“Trade Secrets” shall mean all trade secrets and all other confidential or
proprietary information and know-how, whether or not such information has been
reduced to a writing or other tangible form, together with all (i) rights
arising under applicable law with respect to the use of any of the foregoing,
(ii) income, fees, royalties, damages and payments now and hereafter due and/or
payable thereunder and with respect thereto, including damages, claims and
payments for past, present or future misappropriation or other violations
thereof and (iii) rights to sue for past, present and future misappropriation or
other violations thereof.
 
“UCC” shall mean the Uniform Commercial Code as in effect on the date hereof in
the State of New York; provided, however, that if by reason of mandatory
provisions of law, any or all of the attachment, perfection or priority of the
Collateral Agent’s and the Secured Parties’ security interest in any item or
portion of the Collateral is governed by the Uniform Commercial Code as in
effect in a jurisdiction other than the State of New York, the term “UCC” shall
mean the Uniform Commercial Code as in effect on the date hereof in such other
jurisdiction for puposes of the provisions hereof relating to such attachment,
perfection or priority and for purposes of definitions relating to such
provisions.
 

 
- 6 -

--------------------------------------------------------------------------------

 

 
 
SECTION 1.04. Interpretation.  The rules of interpretation specified in the
Credit Agreement (including Section 1.03 thereof) shall be applicable to this
Agreement.
 
 
SECTION 1.05. Resolution of Drafting Ambiguities.  Each Grantor acknowledges and
agrees that it was represented by counsel in connection with the execution and
delivery hereof, that it and its counsel reviewed and participated in the
preparation and negotiation hereof and that any rule of construction to the
effect that ambiguities are to be resolved against the drafting party (i.e., the
Collateral Agent) shall not be employed in the interpretation hereof.
 
 
SECTION 1.06. Perfection Certificate.  The Collateral Agent and each Grantor
agree that the Perfection Certificate and all schedules, amendments and
supplements thereto are and shall at all times remain a part of this Agreement.
 
 
ARTICLE II  
 
SECURITY INTERESTS
 
 
SECTION 2.01. Grant of Security Interest.  As collateral security for the
payment and performance in full of all the Obligations, each Grantor hereby
pledges and grants to the Collateral Agent, for the benefit of the Secured
Parties, a lien on and security interest in and to all of the right, title and
interest of such Grantor in, to and under the following property, wherever
located, and whether now existing or hereafter arising or acquired from time to
time (collectively, the “Collateral”):
 
(a) Accounts Receivable;
 
(b) Books and Records;
 
(c) Money and Deposit Accounts;
 
(d) Chattel Paper;
 
(e) Commercial Tort Claims described on Schedule 14 to the Perfection
Certificate (as such schedule may be amended or supplemented from time to time);
 
(f) Documents;
 
(g) Equipment;
 
(h) Fixtures;
 
(i) General Intangibles (including Intellectual Property and Intellectual
Property Licenses);

 
- 7 -

--------------------------------------------------------------------------------

 
 
(j) Goods;

(k) Instruments;
 
(l) Inventory;
 
(m) Investment Property;
 
(n) Supporting Obligations; and
 
(o) all other personal property of such Grantor, whether tangible or intangible,
and all Proceeds and products of each of the foregoing and all accessions to,
substitutions and replacements for, and rents, profits and products of, each of
the foregoing, any and all Proceeds of any insurance, indemnity, warranty or
guaranty payable to such Grantor from time to time with respect to any of the
foregoing.
 
Notwithstanding anything to the contrary contained in clauses (a) through (o)
above, (x) the security interest created by this Agreement shall not extend to,
and the term “Collateral” shall not include, any Excluded Property and (y) from
and after the Effective Date, no Grantor shall permit to become effective in any
document creating, governing or providing for any permit, license or agreement a
provision that would prohibit the creation of a Lien on such permit, license or
agreement in favor of the Collateral Agent unless such prohibition is permitted
under Section 6.09 of the Credit Agreement.
 
The Liens granted hereunder to secure the Obligations are collectively referred
to herein as the “Security Interests”.
 
 
SECTION 2.02. No Assumption of Liability.  The Security Interests are granted as
security only and shall not subject the Collateral Agent or any other Secured
Party to, or in any way alter or modify, any obligation or liability of any
Grantor with respect to or arising out of the Collateral.
 
 
ARTICLE III   
 
REPRESENTATIONS AND WARRANTIES
 
The Grantors jointly and severally represent and warrant to the Collateral Agent
and the Secured Parties that:
 
 
SECTION 3.01. Title and Authority.  Each Grantor has good and valid rights in
and title (or right to use in the case of Intellectual Property) to the
Collateral with respect to which it has purported to grant a Security Interest
hereunder and has full power and authority to grant to the Collateral Agent the
Security Interest in such Collateral pursuant hereto and to execute, deliver and
perform its obligations in accordance with the terms of this Agreement, without
the consent or approval of any other Person other than any consent or approval
which has been obtained.
 
 

 
- 8 -

--------------------------------------------------------------------------------

 
 
SECTION 3.02. Filings.  (a)  All information set forth herein as of the date
hereof and in the Perfection Certificate as of the date hereof, including the
Schedules annexed hereto and thereto, has been duly prepared, completed and
executed and the information set forth herein and therein is correct and
complete in all material respects.  The Collateral described on the Schedules
annexed to the Perfection Certificate constitutes all of the property of such
type of Collateral owned or held by the Grantors to the extent required to be
scheduled thereon.  Fully completed and, to the extent necessary or appropriate,
duly executed UCC financing statements (including fixture filings, as
applicable) or other appropriate filings, recordings or registrations containing
a description of the Collateral have been delivered to the Collateral Agent for
filing in each governmental, municipal or other office specified in Schedule 7
to the Perfection Certificate, which are all the filings, recordings and
registrations (along with the concurrent payment of any applicable taxes or
filing fees) that are necessary to publish notice of and protect the validity of
and to establish a legal, valid and perfected security interest in favor of the
Collateral Agent (for the benefit of the Secured Parties) in respect of all
Collateral in which a security interest may be perfected by filing, recording or
registration in the United States (or any political subdivision thereof) and its
territories and possessions (provided that additional filings may be required to
perfect the security interest in any Patents, Trademarks and Copyrights acquired
after the date hereof), and no further or subsequent filing, refiling,
recording, rerecording, registration or reregistration under Article 9 of the
UCC is necessary in any such jurisdiction, except as provided under applicable
law with respect to the filing of continuation statements.
 
(b) Each Grantor represents and warrants that a fully executed security
agreement in the form hereof (or short form security agreements in a form
reasonably satisfactory to the Collateral Agent) identifying all Collateral
consisting of (x) United States issued Patents and Patent applications and
United States registered Trademarks and Trademarks applications, in each case,
owned by such Grantor, have been delivered contemporaneously with the execution
of this Agreement to the Collateral Agent for recordation with the United States
Patent and Trademark Office, and (y) United States registered Copyrights and
Copyright applications owned by such Grantor have been delivered
contemporaneously with the execution of this Agreement to the Collateral Agent
for registration with the United States Copyright Office.
 
 
SECTION 3.03. Validity of Security Interests.  This Agreement creates legal and
valid security interests in all the Collateral securing the payment and
performance of the Obligations; provided, however, that, for the avoidance of
doubt, the foregoing representation shall not be made with respect to, or
construed in accordance with, the laws of any jurisdiction other than the United
States, any State thereof or the District of Columbia.  The Security Interests
are and shall be prior to any other Lien on any of the Collateral, other than
Permitted Liens.
 
 
SECTION 3.04. Limitations on and Absence of Other Liens.  The Collateral is
owned by the Grantors or the Grantors have rights therein, free and clear of any
Lien, except for Permitted Liens.  The Grantors have not filed or consented to
the filing of (a) any financing statement or analogous document under the UCC or
any other applicable laws covering any Collateral, (b) any assignment in which
any Grantor assigns any Collateral or any security agreement or similar
instrument covering any Collateral with the United States Patent and Trademark
Office and the United States Copyright Office or (c) any assignment in which any
Grantor assigns any Collateral or any security agreement or similar instrument
covering any Collateral with any foreign governmental, municipal or other
office, which financing statement or analogous document, assignment, security
agreement or similar instrument is still in effect, except, in each case, for
filings required under this Agreement or any other Loan Document, Permitted
Liens or filings as to which a duly authorized termination statement relating to
such financing statement or other instrument has been delivered to the
Collateral Agent on the Effective Date.
 

 
- 9 -

--------------------------------------------------------------------------------

 

 
SECTION 3.05. Other Actions.  In order to further ensure the attachment,
perfection and priority of, and the ability of the Collateral Agent to enforce,
preserve and protect, the Collateral Agent’s security interests in the
Collateral, each Grantor hereby represents and warrants as follows and agrees,
in each case at such Grantor’s own expense, to take the following actions with
respect to the following Collateral:
 
(a) Instruments and Tangible Chattel Paper.  As of the date hereof, (x) each
Instrument representing indebtedness between or among the Grantors or owed to
any Grantor by any of the Borrower’s other Restricted Subsidiaries and (y) each
other Instrument and each other item of Tangible Chattel Paper specified in
Schedule 12 to the Perfection Certificate valued in excess of $500,000 has been
properly endorsed, assigned and delivered to the Collateral Agent, and, if
necessary, accompanied by instruments of transfer or assignment duly executed in
blank; provided, that, to the extent that any such Instrument constitutes an
Intercompany Note and to the extent that any Grantor is required hereunder to
deliver any such Intercompany Note to the Collateral Agent for purposes of
possession, such Grantor’s obligations hereunder with respect to such delivery
shall be deemed satisfied by the delivery to the Collateral Agent of the Master
Intercompany Note.  If any amount individually or in the aggregate in excess of
$500,000 payable under or in connection with any of the Collateral shall be
evidenced by any Instrument or Tangible Chattel Paper, the Grantor acquiring
such Instrument or Tangible Chattel Paper shall notify the Collateral Agent and,
on each date on which financial statements are required to be delivered under
Section 5.01(a) or (b) of the Credit Agreement, endorse, assign and deliver the
same to the Collateral Agent, accompanied by such instruments of transfer or
assignment duly executed in blank as the Collateral Agent may from time to time
reasonably request; provided, however, that so long as no Event of Default shall
have occurred and be continuing, the Collateral Agent shall return such
Instrument or Tangible Chattel Paper to such Grantor from time to time, to the
extent necessary for collection in the ordinary course of such Grantor’s
business.
 
(b) Investment Property.  (i)  Each Grantor hereby represents and warrants that
it does not hold, own or have any interest in any certificated securities or
uncertificated securities other than those constituting Securities Collateral
under the Pledge Agreement and those not required to be pledged pursuant to the
terms of the Pledge Agreement or this Agreement.  If any Grantor shall at any
time hold or acquire any certificated securities constituting Investment
Property (other than any Excluded Property) valued in excess of $500,000 that
are not Pledged Securities under the Pledge Agreement, such Grantor shall, on
each date on which financial statements are required to be delivered under
Section 5.01(a) or (b) of the Credit Agreement, endorse, assign and deliver the
same to the Collateral Agent, accompanied by such instruments of transfer or
assignment duly executed in blank, all in form and substance reasonably
satisfactory to the Collateral Agent.  If any securities now or hereafter
acquired by any Grantor constituting Investment Property (other than any
Excluded Property) that are not Pledged Securities are uncertificated, such
Grantor shall promptly notify the Collateral Agent thereof and use its
commercially reasonable efforts to, pursuant to an agreement in form and
substance resonably satisfactory to the Collateral Agent, cause the issuer to
agree to comply with instructions from the Collateral Agent as to such
securities, without further consent of any Grantor.
 

 
- 10 -

--------------------------------------------------------------------------------

 

(ii) Each Grantor shall promptly pay all Charges and fees with respect to the
Investment Property pledged by it under this Agreement; provided that no Grantor
shall be required to pay any such Charge or fee that is being contested in good
faith and by proper proceedings diligently conducted, which proceedings have the
effect of preventing the forfeiture or sale of such Investment Property, if it
has maintained adequate reserves with respect thereto in accordance with and to
the extent required by GAAP and such failure to pay could not reasonably be
expected to have a Material Adverse Effect; provided, further, that no Liens
shall be permitted to exist, directly or indirectly, on any Investment Property
other than Liens in favor of the Collateral Agent and Permitted Liens.  In the
event any Grantor shall fail to make such payment contemplated in the
immediately preceding sentence (except to the extent any Grantor is contesting
such Charges and fees in good faith), the Collateral Agent may upon written
notice to such Grantor, do so for the account of such Grantor and the Grantors
shall promptly reimburse and indemnify the Collateral Agent from all reasonable
costs and expenses incurred by the Collateral Agent under this Section 3.05(c).
 
(c) Electronic Chattel Paper and Transferable Records. If any amount
individually or in the aggregate in excess of $500,000 payable under or in
connection with any of the Collateral shall be evidenced by any Electronic
Chattel Paper or any “transferable record,” as that term is defined in
Section 201 of the Federal Electronic Signatures in Global and National Commerce
Act, or in Section 16 of the Uniform Electronic Transactions Act as in effect in
any relevant jurisdiction, the Grantor acquiring such Electronic Chattel Paper
or transferable record shall, on each date on which financial statements are
required to be delivered under Section 5.01(a) or (b) of the Credit Agreement,
notify the Collateral Agent and take such action as the Collateral Agent may
reasonably request in writing to vest in the Collateral Agent control under UCC
Section 9-105 of such Electronic Chattel Paper or control under Section 201 of
the Federal Electronic Signatures in Global and National Commerce Act or, as the
case may be, Section 16 of the Uniform Electronic Transactions Act, as so in
effect in such jurisdiction, of such transferable record.
 
(d) Intellectual Property.  (i) Schedules 13(a) and (b) of the Perfection
Certificate set forth a true and complete list of (A) all United States
registrations of and applications for Patents, Trademarks, and Copyrights owned
by such Grantor as of the date hereof and (B) to the best of each Grantor’s
knowledge, all material know-how and patent Intellectual Property Licenses
currently in effect; (ii) such Grantor is the owner of the entire right, title,
and interest in and to all U.S. Intellectual Property listed on Schedule 13(a)
of the Perfection Certificate, and such Grantor owns or has the valid right to
use all other Intellectual Property used in the conduct of its business, free
and clear of all Liens, claims, encumbrances, and licenses, except for Permitted
Liens, and except as could not be reasonably expected to have a Material Adverse
Effect; (iii) all Intellectual Property

 
- 11 -

--------------------------------------------------------------------------------

 

listed on Schedule 13(a) of the Perfection Certificate is subsisting and such
Grantor has performed all acts and has paid all renewal, maintenance, and other
fees and taxes required to maintain such Intellectual Property in full force and
effect except as may be permitted under Section 4.10(f) and except as could not
be reasonably expected to have a Material Adverse Effect; (iv) to the best of
such Grantor’s knowledge, all Intellectual Property owned by such Grantor is
valid and enforceable, and no holding, decision, or judgment has been rendered
in any action or proceeding before any court or administrative authority
challenging the validity of, such Grantor’s right to register, or such Grantor’s
rights to own or use, any such Intellectual Property and no such action or
proceeding is pending or, to the best of such Grantor’s knowledge, threatened,
except as could not be reasonably expected to have a Material Effect; (v) to the
best of such Grantor’s knowledge, the conduct of such Grantor’s business does
not infringe upon or otherwise violate any Intellectual Property right of any
third party except as could not reasonably be expected to have a Material
Adverse Effect; (vi) to the best of each Grantor’s knowledge, no third party is
infringing upon or otherwise violating any rights in any Intellectual Property
owned or used by such Grantor, or any of its respective licensees except as
could not reasonably be expected to have a Material Adverse Effect; (vii) no
settlement or consents, covenants not to sue, non-assertion assurances, or
releases  have been entered into by such Grantor or to which such Grantor is
bound adversely affect Grantor’s rights to own or use any Intellectual Property
that is material to the business of such Grantor as currently conducted, except
as could not be reasonably expected to have a Material Adverse Effect; and
(viii) such Grantor has not made a previous assignment, sale, transfer or
agreement constituting a present or future assignment, sale, transfer or
agreement of any material Intellectual Property owned by such Grantor that has
not been terminated or released.
 
(e) Commercial Tort Claims.  As of the date hereof, each Grantor hereby
represents and warrants that it holds no Commercial Tort Claims other than those
listed in Schedule 14 to the Perfection Certificate.  If any Grantor shall at
any time hold or acquire a Commercial Tort Claim having a value of $500,000,
such Grantor shall, on each date on which financial statements are required to
be delivered under Section 5.01(a) or (b) of the Credit Agreement, notify the
Collateral Agent in writing signed by such Grantor of the brief details thereof
and grant to the Collateral Agent in such writing a security interest therein
and in the Proceeds thereof, all upon the terms of this Agreement, with such
writing to be in form and substance reasonably satisfactory to the Collateral
Agent.
 
 
SECTION 3.06. Condition and Maintenance of Equipment.  The Equipment of the
Grantors, taken as a whole, is in good repair, operating order and condition,
ordinary wear and tear, casualty and condemnation excepted.  Each Grantor will
maintain its Equipment in accordance with Section 5.03 of the Credit Agreement.
 
 
ARTICLE IV
 
COVENANTS
 
 
SECTION 4.01. Change of Name; Location of Collateral; Records; Place of
Business.
 

 
- 12 -

--------------------------------------------------------------------------------

 

 
(a) Each Grantor shall comply with the provisions of Section 5.07 of the Credit
Agreement.
 
(b) Each Grantor agrees to maintain, at its own cost and expense, records which
are complete and accurate in all material respects with respect to the
Collateral owned by it and to permit the Collateral Agent to examine its records
in accordance with Section 5.05 of the Credit Agreement.
 
 
SECTION 4.02. Protection of Security.  Except to the extent otherwise permitted
by the Credit Agreement, each Grantor shall, at its own cost and expense, defend
title to the Collateral pledged by it hereunder and the security interest
therein and Lien thereon granted to the Collateral Agent and the priority
thereof against all claims and demands of all Persons at any time claiming any
interest therein adverse to the Collateral Agent or any other Secured Party
other than Permitted Liens.  Except as permitted by the Credit Agreement and
except for restrictions in agreements entered into in the ordinary course of
business with respect to Intellectual Property, which restrictions would not,
individually or in the aggregate, have a Material Adverse Effect on the business
of any Grantor, there is no agreement, order, judgment or decree, and no Grantor
shall enter into any agreement or take any other action, that would restrict the
transferability of any of the Collateral or otherwise materially impair or
conflict with such Grantor’s obligations or the rights of the Collateral Agent
hereunder.
 
 
SECTION 4.03. Further Assurances.  Each Grantor agrees, at its own expense, to
promptly execute, acknowledge, deliver and cause to be duly filed all such
further instruments and documents and take all such further actions as the
Collateral Agent may reasonably request for the purpose of obtaining or to
preserve, protect and perfect the Security Interests in the United States and
the rights and remedies created hereby and the rights and powers herein granted,
including the payment of any fees and taxes required in connection with the
execution and delivery of this Agreement, the granting of the Security Interests
and the filing of any financing or continuation statement required under the UCC
(or other similar laws) in effect in the United States with respect to the
security interest created hereby.  In the event that the Collateral Agent
desires to exercise any remedies, voting or consensual rights or
attorney-in-fact powers set forth in this Agreement and determines it reasonably
necessary to obtain any approvals or consent of any Governmental Authority or
any other Person therefor, then, upon request of the Collateral Agent, each
Grantor agrees to use its commercially reasonable efforts to assist and aid the
Collateral Agent to obtain as soon as practicable any necessary approvals or
consents for the exercise of any such remedies, rights and powers.
 
 
SECTION 4.04. Inspection and Verification.  The Collateral Agent and its
representatives as the Collateral Agent may reasonably designate shall have the
right, at the Grantors’ own cost and expense, to at all reasonable times and
reasonable intervals and upon reasonable prior notice inspect the Collateral,
all records related thereto (and to make extracts and copies from such records)
and the premises upon which any of the Collateral is located in each case during
business hours.  Notwithstanding the previous sentence, prior to the occurrence
and continuance of an Event of Default, the Collateral Agent may make no more
than two such inspections during any fiscal year and, in any event, the Grantor
shall pay for no more than two inspections each fiscal year.  The Collateral
Agent shall have the absolute right to share any information it gains from such
inspection or verification with any Secured Party (subject to Section 9.16 of
the Credit Agreement).
 

 
- 13 -

--------------------------------------------------------------------------------

 

 
 
SECTION 4.05. Taxes; Encumbrances.  Each Grantor shall pay and discharge all of
its material Taxes and all lawful claims in accordance with Section 5.14 of the
Credit Agreement.  In its reasonable discretion, the Collateral Agent may
discharge past due taxes, assessments, charges, fees, Liens, security interests
or other encumbrances at any time levied or placed on the Collateral except to
the extent the same constitute Permitted Liens or to the extent such charges,
fees, Liens, security interests or other encumbrances are being contested in
accordance with Section 5.14 of the Credit Agreement, and may pay for the
maintenance and preservation of the Collateral to the extent any Grantor fails
to do so as required by this Agreement (in each case with reasonable prior
written notice to such Grantor), and each Grantor jointly and severally agrees
to reimburse the Collateral Agent within 30 days of written demand for any
payment made or any expense incurred by the Collateral Agent pursuant to the
foregoing authorization; provided, however, that nothing in this Section 4.05
shall be interpreted as excusing any Grantor from the performance of, or
imposing any obligation on the Collateral Agent or any Secured Party to cure or
perform, any covenants or other promises of any Grantor with respect to taxes,
assessments, charges, fees, liens, security interests or other encumbrances and
maintenance as set forth herein or in the other Loan Documents.
 
SECTION 4.06. Assignment of Security Interest.  If at any time any Grantor shall
take a security interest in any Property of an Account Debtor or any other
Person to secure payment and performance of an Account valued in excess of
$500,000, such Grantor shall, on each date on which financial statements are
required to be delivered under Section 5.01(a) or (b) of the Credit Agreement,
notify the Collateral Agent and take such actions as may be requested by the
Collateral Agent to make the Collateral Agent’s interest in such Property a
matter of public record.
 
 
SECTION 4.07. Continuing Obligations of the Grantors.  Each Grantor shall remain
liable to observe and perform all the conditions and obligations to be observed
and performed by it under each contract, agreement or instrument relating to the
Collateral, all in accordance with the terms and conditions thereof.
 
 
SECTION 4.08. Use and Disposition of Collateral.  No Grantor shall make or
permit to be made an assignment for security, pledge or hypothecation of the
Collateral, execute, authorize or permit to be filed in any public office any
financing statement (or similar statement, instrument of registration or public
notice under the law of any jurisdiction) relating to any Collateral or shall
grant any other Lien in respect of the Collateral other than Permitted Liens.
 
SECTION 4.09. Insurance.  The Grantors, at their own expense, shall maintain or
cause to be maintained insurance covering physical loss or damage to the
Inventory and Equipment in accordance with Section 5.04 of the Credit Agreement.
 
SECTION 4.10. Certain Covenants and Provisions Regarding Patent, Trademark and
Copyright Collateral.
 
 
- 14 -

--------------------------------------------------------------------------------

 
 
 
(a) Each Grantor agrees that it will not, nor will it permit any of its
licensees to, do any act, or omit to do any act, whereby any Patent owned by
such Grantor which is material to the conduct of such Grantor’s business may
become invalidated, unenforceable, or dedicated to the public (other than at the
end of its statutory term), and agrees that it shall use commercially reasonable
efforts to continue to mark any products covered by a Patent with the relevant
patent number as necessary and sufficient to establish and preserve its rights
under applicable patent laws; provided, however, that nothing in this Section
4.10(a) shall prevent such Grantor from discontinuing the prosecution or
maintenance of such Patent if, in the reasonable business judgment of such
Grantor, such Patent is no longer necessary or desirable in the conduct of its
business.
 
(b) Each Grantor (either itself or through its licensees or its sublicenses)
will, for each Trademark owned by such Grantor which is material to the conduct
of such Grantor’s business, use its commercially reasonable efforts to
(i) maintain each such registered Trademark in full force free from any claim of
abandonment or invalidity for nonuse, (ii) maintain substantially the same (or
higher) quality of products and services offered under such Trademark as are
currently maintained, (iii) display such Trademark with notice of Federal or
foreign registration to the extent necessary and sufficient to establish and
preserve its rights under applicable law and (iv) not knowingly use or knowingly
permit the use of such Trademark in violation of any third party rights;
provided, however, that nothing in this Section 4.10(b) shall prevent such
Grantor from discontinuing the use, prosecution, or maintenance of such
Trademark, if such discontinuance is, in the reasonable business judgment of
such Grantor, no longer necessary or desirable in the conduct of its business.
 
 
(c) Each Grantor shall promptly notify the Collateral Agent upon such Grantor
obtaining knowledge of any Patent, Trademark or Copyright owned by such Grantor
and material to the conduct of its business which may become abandoned, lost,
unenforceable, invalidated, or dedicated to the public (other than at the end of
such item’s statutory term), or of any materially adverse determination or
development including the institution of, or any such determination or
development in, any proceeding in the United States Patent and Trademark Office
or United States Copyright Office (or any court or similar office of any
country) regarding such Grantor’s ownership of any Patent, Trademark or
Copyright material to the conduct of its business, or its right to register the
same, or to keep and maintain the same; provided, further, that nothing in this
Section 4.10(c) shall require providing notice in connection with officer
actions for pending Patent, Trademark or Copyrights applications.
 
(d) If any Grantor shall at any time after the date hereof (i) obtain any
ownership or other rights in and/or to any additional Intellectual Property
(including any Trademark applications filed by such Grantor on an
“intent-to-use” basis for which evidence of the use of such Trademarks in
interstate commerce has been submitted to and duly accepted by the United States
Patent and Trademark Office pursuant to 15 U.S.C. Section 1060(a) (or a
successor provision)) or (ii) become entitled to the benefit of any additional
Collateral consisting of Intellectual Property or any renewal or extension
thereof, including any reissue, division, continuation, or continuation-in-part
of any Collateral consisting of Intellectual Property, or any improvement on any
Collateral consisting of Intellectual Property, the provisions of this Agreement
shall automatically apply thereto and any such item described in the preceding
clause (i) or (ii) (other than any Excluded Property) shall automatically
constitute Collateral as if such would have constituted Collateral at the time
of execution hereof and such Collateral consisting of Intellectual Property
(other than any Excluded Property) shall be subject to the Lien and security
interest created by this Agreement without further action by any party.  Each
Grantor shall within thirty (30) days with respect to Copyrights and within
ninety (90) days with respect to Patents and Trademarks provide to the
Collateral Agent written notice of any of the foregoing Collateral consisting of
Intellectual Property owned by such Grantor which is the subject of a
registration or application in the United States and confirm the attachment of
the Lien and security interest created by this Agreement to any rights described
in clauses (i) and (ii) above by execution and delivery, within ten (10) days of
providing such notice or such longer period as may be determined by the
Collateral Agent in its sole discretion of the acquisition by such Grantor of
such Intellectual Property, of an instrument in form and substance reasonably
acceptable to the Collateral Agent and the filing of any instruments or
statements as shall be reasonably necessary or requested by the Collateral Agent
to create, record, preserve, protect or perfect the Collateral Agent’s lien and
security interest in such Intellectual Property.
 
 
- 15 -

--------------------------------------------------------------------------------

 
(e) Each Grantor will take all necessary steps in any proceeding before the
United States Patent and Trademark Office or United States Copyright Office, or
any office or agency in any political subdivision of the United States or in any
other country or any political subdivision thereof, to maintain and pursue each
material application relating to the Patents, Trademarks and/or Copyrights (and
to obtain the relevant grant or registration) and to maintain each issued Patent
and each registration of the Trademarks or Copyrights owned by such Grantor that
is material to the conduct of any Grantor’s business, including timely filings
of applications for renewal, affidavits of use, affidavits of incontestability
and payment of maintenance fees, and, if consistent with such Grantor’s
commercially reasonable business judgment, to initiate opposition, interference
and cancellation proceedings against third parties; provided, however, that
nothing in this Section 4.10(f) shall prevent such Grantor from failing to
maintain or pursue any such Trademark or Patent if, in the reasonable business
judgment of such Grantor, the likely costs of such maintenance or pursuit are
likely to outweigh the likely benefits of such maintenance or pursuit and such
failure could not reasonably be expected to have a Material Adverse Effect.
 
(f) In the event that any Grantor has actual knowledge that any Collateral
consisting of a material Patent, Trademark or Copyright owned or exclusively
licensed by such Grantor has been or is about to be infringed, misappropriated
or diluted by a third party, such Grantor promptly shall notify the Collateral
Agent and, if within such Grantor’s good faith business judgment, the likely
benefits outweigh the likely costs, shall promptly sue for infringement,
misappropriation or dilution and to recover any and all damages for such
infringement, misappropriation or dilution, and shall take such actions as are
deemed by such Grantor in its reasonable business judgment to be reasonably
appropriate under the circumstances to protect such Collateral.
 
(g) For the purpose of enabling the Collateral Agent, during the continuance of
an Event of Default, to exercise rights and remedies under Article V hereof at
such time as the Collateral Agent shall be lawfully entitled to exercise such
rights and remedies, and for no other purpose, each Grantor hereby grants to the
Collateral Agent an irrevocable, non-exclusive license and, to the extent
permitted under Intellectual Property Licenses granting such Grantor rights in
Intellectual Property, sublicense (in each case, exercisable without payment of
royalties or other compensation to such Grantor) to use, license or sublicense
any of the Intellectual Property included in the Collateral, wherever the same
may be located (excluding, for the avoidance of doubt, any rights under any
Intellectual Property License that are prohibited by the terms of such License
from being so licensed or to the extent that the grant of such license would
otherwise breach the terms of any agreement to which such Grantor as a
party).  Such license shall include access to all media in which any of the
licensed items may be recorded or stored and to all computer programs used for
the compilation or printout hereof, to the extent permitted under license
agreements governing use of such computer programs.  With respect to Trademarks
owned by such Grantor, the license granted hereunder shall be subject to
sufficient rights of quality control and inspection in favor of such Grantor to
avoid the risk of invalidation of such Trademarks.
 
 
- 16 -

--------------------------------------------------------------------------------

 
(h) Unless there shall occur and be continuing any Event of Default, each
Grantor shall have the right to commence and prosecute in its own name, as the
party in interest, for its own benefit and at the sole cost and expense of the
Grantors, such applications for protection of the Intellectual Property owned by
such Grantor and suits, proceedings or other actions to prevent the
infringement, misappropriation, counterfeiting, unfair competition, dilution,
diminution in value or other damage as are necessary to protect the Intellectual
Property owned and/or exclusively licensed by such Grantors.  Upon the
occurrence and during the continuance of any Event of Default, upon notice to
the applicable Grantor, the Collateral Agent shall have the right but shall in
no way be obligated to file applications for protection of the Intellectual
Property owned by any Grantor and/or bring suit in the name of any Grantor, the
Collateral Agent or the Secured Parties to enforce such Intellectual Property
and any license thereunder.  In the event of such suit filed in the name of any
Grantor by the Collateral Agent or the Secured Parties upon the occurrence and
during the continuance of any Event of Default, each Grantor shall, at the
reasonable request of the Collateral Agent, do any and all lawful acts and
execute any and all documents requested by the Collateral Agent in aid of such
enforcement and the Grantors shall promptly reimburse and indemnify the
Collateral Agent for all costs and expenses incurred by the Collateral Agent in
the exercise of its rights under this Section 4.10(i) in accordance with
Section 9.05 of the Credit Agreement.  In the event that the Collateral Agent
shall elect not to bring suit to enforce the Intellectual Property owned and/or
exclusively licensed by any Grantor, each Grantor agrees, at the reasonable
request of the Collateral Agent, to take all commercially reasonable actions
necessary, whether by suit, proceeding or other action, to prevent the
infringement, counterfeiting, unfair competition, dilution, diminution in value
of or other damage to any of the Intellectual Property by any Person.
 
 
SECTION 4.11. Certain Covenants and Provisions Regarding Receivables.
 
(a) Each Grantor shall keep and maintain at its own reasonable cost and expense
complete records of each Receivable, in a manner consistent with its customary
business practice, including records of all payments received, all credits
granted thereon, all merchandise returned and all other documentation relating
thereto.  Each Grantor shall, at such Grantor’s sole cost and expense, upon the
Collateral Agent’s demand made at any time after the occurrence and during the
continuance of any Event of Default, deliver copies of evidence of Receivables,
including copies of all documents evidencing Receivables and any Books and
Records relating thereto to the Collateral Agent or to its representatives
(original copies of which evidence and Books and Records may be retained by such
Grantor).  Upon the occurrence and during the continuance of any Event of
Default, the Collateral Agent may transfer a full and complete copy of any
Grantor’s books, records, credit information, reports, memoranda and all other
writings relating to the Receivables to and for the use by any Person that has
acquired or is contemplating acquisition of an interest in the Receivables or
the Collateral Agent’s security interest therein without the consent of any
Grantor; provided that any such Person shall agree to be bound by Section 9.16
of the Credit Agreement; provided, further, that, the Collateral Agent may
transfer such a copy to a Person engaged principally in the business of
manufacture or sale of high performance chemical based products that is a
competitor of the Borrower or any of its Subsidiaries only upon the occurrence
and during the continuance of any Event of Default under Section 7.01(a) or
7.01(i) of the Credit Agreement.
 
 
- 17 -

--------------------------------------------------------------------------------

 
(b) No Grantor shall rescind or cancel any obligations evidenced by any
Receivable or modify any term thereof or make any adjustment, discount, credit,
rebate or reduction with respect thereto except in the ordinary course of
business consistent with its customary business practice, or extend or renew any
such obligations except in the ordinary course of business consistent with its
customary business practice or compromise or settle any dispute, claim, suit or
legal proceeding relating thereto or sell any Receivable or interest therein
without the prior written consent of the Collateral Agent except for (i) sales
of assets permitted by Section 6.05 of the Credit Agreement and (ii) in the
ordinary course of business consistent with its customary business
practice.  Each Grantor shall timely fulfill all obligations on its part to be
fulfilled under or in connection with the Receivables except in the ordinary
course of business consistent with its customary business practice.
 
(c) Each Grantor shall cause to be collected from the Account Debtor of each of
the Receivables, as and when due in the ordinary course of business (including
Receivables that are delinquent, such Receivables to be collected in accordance
with generally accepted commercial collection procedures), any and all amounts
owing under or on account of such Receivable, and apply promptly upon receipt
thereof all such amounts as are so collected to the outstanding balance of such
Receivable, except that any Grantor may, with respect to a Receivable, allow in
the ordinary course of business (i) a refund or credit due as a result of
returned or damaged or defective merchandise and (ii) such extensions of time to
pay amounts due in respect of Receivables and such other modifications of
payment terms or settlements in respect of Receivables as shall be commercially
reasonable in the circumstances, all in accordance with such Grantor’s ordinary
course of business consistent with its collection practices as in effect from
time to time.  The costs and expenses (including reasonable attorneys’ fees) of
collection, in any case, whether incurred by any Grantor, the Collateral Agent
or any Secured Party, shall be paid by the Grantors.
 
 
ARTICLE V  
 
REMEDIES
 
 
SECTION 5.01. Remedies upon Default.  Upon the occurrence and during the
continuance of any Event of Default, the Collateral Agent may from time to time
(alternatively, successively or concurrently on any one or more occasions)
exercise in respect of the Collateral, in addition to the other rights and
remedies provided for herein or otherwise available to it, the following
remedies:
 
- 18 -

--------------------------------------------------------------------------------

 
 
(a) Personally, or by agents or attorneys, immediately take possession of the
Collateral or any part thereof, from any Grantor or any other Person who then
has possession of any part thereof with or without notice or process of law, and
for that purpose may enter upon any Grantor’s premises where any of the
Collateral is located, remove such Collateral, remain present at such premises
to receive copies of all communications and remittances relating to the
Collateral and use in connection with such removal and possession any and all
services, supplies, aids and other facilities of any Grantor;
 
(b) Demand, sue for, collect or receive any money or property at any time
payable or receivable in respect of the Collateral including, upon any Event of
Default under Section 7.01(a) or 7.01(i) of the Credit Agreement, instructing
the obligor or obligors on any agreement, instrument or other obligation
constituting part of the Collateral to make any payment required by the terms of
such agreement, instrument or other obligation directly to the Collateral Agent,
and in connection with any of the foregoing, compromise, settle, extend the time
for payment and make other modifications with respect thereto; provided,
however, that in the event that any such payments are made directly to any
Grantor, prior to receipt by any such obligor of such instruction, such Grantor
shall segregate all amounts received pursuant thereto in trust for the benefit
of the Collateral Agent and shall promptly (but in no event later than one
Business Day after receipt thereof) pay such amounts to the Collateral Agent;
 
(c) Sell, assign, grant a license to use or otherwise liquidate, or direct any
Grantor to sell, assign, grant a license to use or otherwise liquidate and
dispose of, any and all investments made in whole or in part with the Collateral
or any part thereof, and take possession of the proceeds of any such sale,
assignment, license, liquidation or disposition;
 
(d) Take possession of the Collateral or any part thereof, by directing any
Grantor in writing to assemble all or part of the Collateral as directed by the
Collateral Agent at a place reasonably designated by the Collateral Agent.  Each
Grantor’s obligation to deliver the Collateral as contemplated in this
Section 5.01(d) is of the essence hereof.  Upon application to a court of equity
having jurisdiction, the Collateral Agent shall be entitled to a decree
requiring specific performance by any Grantor of such obligation;
 
(e) Withdraw all moneys, instruments, securities and other property in any bank,
financial securities, deposit or other account of any Grantor constituting
Collateral for application to the Obligations as provided in Section 5.07
hereof;
 
(f) Retain and apply the distributions to the Obligations as provided in Section
5.07 hereof;
 
(g) Exercise any and all rights as beneficial and legal owner of the Collateral,
including perfecting assignment of and exercising any and all voting, consensual
and other rights and powers with respect to any Collateral;
 
 
 
- 19 -

--------------------------------------------------------------------------------

 
 
 
(h) In the Collateral Agent’s own name, in the name of a nominee of the
Collateral Agent, or in the name of any Grantor communicate (by mail, telephone,
facsimile or otherwise) with the Account Debtors and other obligors in respect
of Receivables of such Grantor and parties to contracts with such Grantor, to
verify with such Persons, to the Collateral Agent’s satisfaction, the existence,
amount, terms of, and any other matter relating to, Accounts, Chattel Paper,
Payment Intangibles, General Intangibles, Instruments and other Receivables that
are Collateral; and
 
(i) Exercise all the rights and remedies of a secured party on default under the
UCC, and the Collateral Agent may also in its sole discretion, without notice
except as specified in Section 5.02 hereof, sell, assign or grant a license to
use the Collateral or any part thereof in one or more parcels at public or
private sale, at any exchange, broker’s board or at any of the Collateral
Agent’s offices or elsewhere, for cash, on credit or for future delivery, and at
such price or prices and upon such other terms as the Collateral Agent may deem
commercially reasonable.  The Collateral Agent or any other Secured Party or any
of their respective Affiliates may be the purchaser, licensee, assignee or
recipient of the Collateral or any part thereof at any such public sale, and, to
the extent permitted by applicable law, at any such private sale, and shall be
entitled, for the purpose of bidding and making settlement or payment of the
purchase price for all or any portion of the Collateral sold, assigned or
licensed at such sale, to use and apply any of the Obligations owed to such
Person as a credit on account of the purchase price of the Collateral or any
part thereof payable by such Person at such sale.  Each purchaser, assignee,
licensee or recipient at any such sale shall acquire the property sold, assigned
or licensed absolutely free from any claim or right on the part of any Grantor,
and each Grantor hereby waives, to the fullest extent permitted by law, all
rights of redemption, stay and/or appraisal which it now has or may at any time
in the future have under any rule of law or statute now existing or hereafter
enacted.  The Collateral Agent shall not be obligated to make any sale of the
Collateral or any part thereof regardless of notice of sale having been
given.  The Collateral Agent may adjourn any public or private sale from time to
time by announcement at the time and place fixed therefor, and such sale may,
without further notice, be made at the time and place to which it was so
adjourned.  Each Grantor hereby waives, to the fullest extent permitted by law,
any claims against the Collateral Agent arising by reason of the fact that the
price at which the Collateral or any part thereof may have been sold, assigned
or licensed at such a private sale was less than the price which might have been
obtained at a public sale, even if the Collateral Agent accepts the first offer
received and does not offer such Collateral to more than one offeree.
 
 
SECTION 5.02. Notice of Sale.  Each Grantor acknowledges and agrees that, to the
extent notice of sale or other disposition of the Collateral or any part thereof
shall be required by law, 10 days’ prior notice to such Grantor of the time and
place of any public sale or of the time after which any private sale or other
intended disposition is to take place shall be commercially reasonable
notification of such matters.  No notification need be given to any Grantor if
it has signed, after the occurrence of an Event of Default, a statement
renouncing or modifying any right to notification of sale or other intended
disposition.
 
 
- 20 -

--------------------------------------------------------------------------------

 
 
SECTION 5.03. Waiver of Notice and Claims.  Each Grantor hereby waives, to the
fullest extent permitted by applicable law, notice or judicial hearing in
connection with the Collateral Agent’s taking possession or the Collateral
Agent’s disposition of the Collateral or any part thereof, including any and all
prior notice and hearing for any prejudgment remedy or remedies and any such
right which such Grantor would otherwise have under law, and each Grantor hereby
further waives, to the fullest extent permitted by applicable law:  (i) except
to the extent arising out of gross negligence, bad faith or willful misconduct
on the part of the Collateral Agent, all damages occasioned by such taking of
possession, (ii) all other requirements as to the time, place and terms of sale
or other requirements with respect to the enforcement of the Collateral Agent’s
rights hereunder and (iii) all rights of redemption, appraisal, valuation, stay,
extension or moratorium now or hereafter in force under any applicable law.  To
the fullest extent permitted by applicable law, the Collateral Agent shall not
be liable for any incorrect or improper payment made pursuant to this Article V
in the absence of gross negligence or willful misconduct on the part of the
Collateral Agent.  Any sale of, or the grant of options to purchase, or any
other realization upon, any Collateral shall operate to divest all right, title,
interest, claim and demand, either at law or in equity, of the applicable
Grantor therein and thereto, and shall be a perpetual bar both at law and in
equity against such Grantor and against any and all Persons claiming or
attempting to claim the Collateral so sold, optioned or realized upon, or any
part thereof, from, through or under such Grantor.
 
 
SECTION 5.04. Certain Sales of Collateral.
 
(a) Each Grantor recognizes that, by reason of certain prohibitions contained in
law, rules, regulations or orders of any Governmental Authority, the Collateral
Agent may be compelled, with respect to any sale of all or any part of the
Collateral, to limit purchasers to those who meet the requirements of such
Governmental Authority.  Each Grantor acknowledges that any such sales may be at
prices and on terms less favorable to the Collateral Agent than those obtainable
through a public sale without such restrictions, and, notwithstanding such
circumstances, agrees that any such restricted sale shall be deemed to have been
made in a commercially reasonable manner and that, except as may be required by
applicable law, the Collateral Agent shall have no obligation to engage in
public sales.
 
(b) Each Grantor recognizes that, by reason of certain prohibitions contained in
the Securities Act of 1933, and applicable state securities laws, the Collateral
Agent may be compelled, with respect to any sale of all or any part of the
Investment Property, to limit purchasers to Persons who will agree, among other
things, to acquire such Investment Property for their own account, for
investment and not with a view to the distribution or resale thereof.  Each
Grantor acknowledges that any such private sales may be at prices and on terms
less favorable to the Collateral Agent than those obtainable through a public
sale without such restrictions (including a public offering made pursuant to a
registration statement under the Securities Act of 1933), and, notwithstanding
such circumstances, agrees that any such private sale shall be deemed to have
been made in a commercially reasonable manner and that the Collateral Agent
shall have no obligation to engage in public sales and no obligation to delay
the sale of any Investment Property for the period of time necessary to permit
the issuer thereof to register it for a form of public sale requiring
registration under the Securities Act of 1933 or under applicable state
securities laws, even if such issuer would agree to do so.
 
 
- 21 -

--------------------------------------------------------------------------------

 
(c) If the Collateral Agent determines to exercise its right to sell any or all
of the Securities Collateral or Investment Property, upon written request, the
applicable Grantor shall from time to time furnish to the Collateral Agent all
such information as the Collateral Agent may request in order to determine the
number of securities included in the Securities Collateral or Investment
Property which may be sold by the Collateral Agent as exempt transactions
under the Securities Act and the rules of the Securities and Exchange Commission
thereunder, as the same are from time to time in effect.
 
(d) Each Grantor further agrees that a breach of any of the covenants contained
in this Section 5.04 will cause irreparable injury to the Collateral Agent and
the other Secured Parties, that the Collateral Agent and the other Secured
Parties have no adequate remedy at law in respect of such breach and, as a
consequence, that each and every covenant contained in this Section 5.04 shall
be specifically enforceable against such Grantor, and such Grantor hereby waives
and agrees not to assert any defenses against an action for specific performance
of such covenants except for a defense that no Event of Default has occurred and
is continuing.
 
 
SECTION 5.05. No Waiver; Cumulative Remedies.
 
(a) No failure on the part of the Collateral Agent to exercise, no course of
dealing with respect to, and no delay on the part of the Collateral Agent in
exercising, any right, power or remedy hereunder shall operate as a waiver
thereof; nor shall any single or partial exercise of any such right, power,
privilege or remedy hereunder preclude any other or further exercise thereof or
the exercise of any other right, power, privilege or remedy; nor shall the
Collateral Agent be required to look first to, enforce or exhaust any other
security, collateral or guaranties.  All rights and remedies herein provided are
cumulative and are not exclusive of any rights or remedies provided by law or
otherwise available.
 
(b) In the event that the Collateral Agent shall have instituted any proceeding
to enforce any right, power, privilege or remedy under this Agreement or any
other Loan Document by foreclosure, sale, entry or otherwise, and such
proceeding shall have been discontinued or abandoned for any reason or shall
have been determined adversely to the Collateral Agent, then and in every such
case, the Grantors, the Collateral Agent and each other Secured Party shall be
restored to their respective former positions and rights hereunder with respect
to the Collateral, and all rights, remedies, privileges and powers of the
Collateral Agent and the other Secured Parties shall continue as if no such
proceeding had been instituted.
 
 
SECTION 5.06. Certain Additional Actions Regarding Intellectual Property.  If
any Event of Default shall have occurred and be continuing, upon the written
demand of the Collateral Agent, each Grantor shall execute and deliver to the
Collateral Agent an assignment or assignments (in a form satisfactory to the
Collateral Agent) of such Grantor’s rights in the Intellectual Property, and,
with respect to those items of the Intellectual Property Collateral consisting
of issued Patents, registered Trademarks and/or registered Copyrights (or
applications therefor) owned by such Grantor, such assignment shall be in
recordable form satisfactory to the Collateral Agent, and such other documents
as are necessary or appropriate to carry out the intent and purposes hereof.
 
 
- 22 -

--------------------------------------------------------------------------------

 
 
SECTION 5.07. Application of Proceeds.  All Proceeds received by the Collateral
Agent in respect of any sale of, collection from or other realization upon all
or any part of the Collateral pursuant to the exercise by the Collateral Agent
of its remedies shall, to the extent available for distribution (it being
understood that the Collateral Agent may liquidate investments prior to maturity
in order to make a distribution pursuant to this Section 5.07), be distributed
(subject to the provisions of Section 5.08) by the Collateral Agent on each
Distribution Date in the order specified in Section 7.04 of the Credit
Agreement.
 
 
SECTION 5.08. Collateral Agent’s Calculations.  In making the determinations and
allocations required by Section 5.07, the Collateral Agent may conclusively rely
upon information supplied by the Administrative Agent or any Secured Hedging
Counterparty as to the amounts of unpaid principal and interest and other
amounts outstanding with respect to any Obligations, and the Collateral Agent
shall have no liability to any of the Secured Parties for actions taken in
reliance on such information; provided that nothing in this sentence shall
prevent any Grantor from contesting any amounts claimed by any Secured Party in
any information so supplied.  In addition, for purposes of making the
allocations required by Section 5.07 with respect to any amount that is
denominated in any currency other than Dollars, the Collateral Agent shall, on
the applicable Distribution Date, convert such amount into an amount of Dollars
based upon the relevant Spot Selling Rate.  All distributions made by the
Collateral Agent pursuant to Section 5.07 shall be (subject to any decree of any
court of competent jurisdiction) final (absent manifest error), and the
Collateral Agent shall have no duty to inquire as to the application by the
Administrative Agent of any amounts distributed to it for distribution to any
Lenders.
 
 
ARTICLE VI
 
The Collateral Agent
 
 
SECTION 6.01. General Authority of the Collateral Agent over the Collateral.
 
(a) Until the termination of this Agreement pursuant to Section 7.11, subject to
the provisions herein, each Grantor hereby appoints the Collateral Agent as its
true and lawful attorney-in-fact for the purpose, during the continuance of an
Event of Default, of taking any action and executing any and all documents and
instruments that the Collateral Agent may deem necessary to carry out the terms
of this Agreement and accomplish the purposes hereof and, without limiting the
generality of the foregoing, each Grantor hereby acknowledges that the
Collateral Agent shall have all powers and remedies set forth in the Security
Documents.  The foregoing grant of authority is a power of attorney coupled with
an interest and such appointment shall be irrevocable for the term hereof.
 
(b) By acceptance of the benefits of this Agreement and the Security
Documents:  each Secured Party shall be deemed irrevocably (1) to consent to the
appointment of the Collateral Agent as its agent hereunder and under the other
Security Documents, (2) to confirm that the Collateral Agent shall have the
authority to act as the exclusive agent of such Secured Party for enforcement of
any provisions of this Agreement and the other Security Documents against any
Grantor or the exercise of remedies hereunder or thereunder, (3) to agree that
such Secured Party shall not take any action to enforce any provisions of this
Agreement or any other Security Document against any Grantor or to exercise any
remedy hereunder or thereunder and (4) to agree to be bound by the terms of this
Agreement and the other Security Documents.
 
 
- 23 -

--------------------------------------------------------------------------------

 
(c) The Collateral Agent hereby agrees that it holds and will hold all of its
right, title and interest in, to and under the Security Documents and the
Collateral granted to the Collateral Agent thereunder whether now existing or
hereafter arising (all such right, title and interest being hereinafter referred
to as the “Collateral Estate”) under and subject to the conditions set forth in
this Agreement; and the Collateral Agent further agrees that it will hold such
Collateral Estate for the benefit of the Secured Parties, for the enforcement of
the payment of all Obligations (subject to the limitations and priorities set
forth herein and in the respective Security Documents) and as security for the
performance of and compliance with the covenants and conditions of this
Agreement and each of the Security Documents.
 
 
SECTION 6.02. Exercise of Powers.  All of the powers, remedies and rights of the
Collateral Agent as set forth in this Agreement may be exercised by the
Collateral Agent in respect of any Security Document as though set forth in full
therein and all of the powers, remedies and rights of the Collateral Agent as
set forth in any Security Document may be exercised from time to time as herein
and therein provided.
 
 
SECTION 6.03. Remedies Not Exclusive
 
(a) No remedy conferred upon or reserved to the Collateral Agent herein or in
the other Security Documents is intended to be exclusive of any other remedy or
remedies, but every such remedy shall be cumulative and shall be in addition to
every other remedy conferred herein or in any other Security Document or now or
hereafter existing at law or in equity or by statute.
 
(b) No delay or omission by the Collateral Agent to exercise any right, remedy
or power hereunder or under any Security Document shall impair any such right,
remedy or power or shall be construed to be a waiver thereof, and every right,
power and remedy given by this Agreement or any Security Document to the
Collateral Agent may be exercised from time to time and as often as may be
deemed expedient by the Collateral Agent.
 
(c) If the Collateral Agent shall have proceeded to enforce any right, remedy or
power under this Agreement or any Security Document and the proceeding for the
enforcement thereof shall have been discontinued or abandoned for any reason or
shall have been determined adversely to the Collateral Agent, then the Grantors,
the Collateral Agent and the other Secured Parties shall, subject to any
determination in such proceeding, severally and respectively be restored to
their former positions and rights hereunder or thereunder with respect to the
Collateral Estate and in all other respects, and thereafter all rights, remedies
and powers of the Collateral Agent shall continue as though no such proceeding
had been taken.
 
 
SECTION 6.04. Waiver and Estoppel.
 
(a) Each Grantor, to the extent it may lawfully do so, on behalf of itself and
all who may claim through or under it, including without limitation any and all
subsequent creditors, vendees, assignees and licensors, waives and releases all
rights to demand or to have any marshaling of the Collateral upon any sale,
whether made under any power of sale granted herein or in any Security Document
or pursuant to judicial proceedings or upon any foreclosure or any enforcement
of this Agreement or any Security Document and consents and agrees that all the
Collateral may at any such sale be offered and sold as an entirety.
 
 
- 24 -

--------------------------------------------------------------------------------

 
(b) Each Grantor waives, to the extent permitted by applicable law, presentment,
demand, protest and any notice of any kind (except notices explicitly required
hereunder or under any Security Document) in connection with this Agreement and
the Security Documents and any action taken by the Collateral Agent with respect
to the Collateral.
 
 
SECTION 6.05. Limitation on Collateral Agent’s Duty in Respect of
Collateral.  Except as required by applicable law, beyond its express duties
specified in the Security Documents, the Collateral Agent shall not have any
duty to the Grantors or to the Secured Parties as to any Collateral in its
possession or control or in the possession or control of any of its agents or
nominees, or any income thereon or as to the preservation of rights against
prior parties or any other rights pertaining thereto.
 
 
SECTION 6.06. Limitation by Law.  All rights, remedies and powers provided in
this Agreement or any Security Document may be exercised only to the extent that
the exercise thereof does not violate any applicable provision of law, and all
the provisions hereof are intended to be subject to all applicable mandatory
provisions of law which may be controlling and to be limited to the extent
necessary so that they will not render this Agreement invalid, unenforceable in
whole or in part or not entitled to be recorded, registered or filed under the
provisions of any applicable law.
 
 
SECTION 6.07. Rights of Secured Parties in Respect of
Obligations.  Notwithstanding any other provision of this Agreement or any
Security Document, the right of each Secured Party to receive payment of the
Obligations held by such Secured Party when due (whether at the stated maturity
thereof, by acceleration or otherwise), as expressed in the instruments
evidencing or agreements governing such Obligations, or to institute suit for
the enforcement of such payment on or after such due date, shall not be impaired
or affected without the consent of such Secured Party given in the manner
prescribed by the instruments evidencing or agreements governing such
Obligations.
 
 
SECTION 6.08. Compensation and Expenses.  Without limitation of its obligations
under the other Loan Documents, each Grantor agrees to pay to the Collateral
Agent, from time to time upon written demand, all of the reasonable
out-of-pocket costs and expenses of the Collateral Agent (including, without
limitation, the reasonable fees and disbursements of its counsel) (i) arising in
connection with the administration of the Collateral, the preparation,
execution, delivery, modification and termination of this Agreement and each
Security Document or the enforcement of any of the provisions hereof or thereof
or (ii) incurred or required to be advanced in connection with the sale or other
disposition of Collateral pursuant to any Security Document and the
preservation, protection or defense of the Collateral Agent’s rights under this
Agreement and the Security Documents and in and to the Collateral and the
Collateral Estate, in each case, to the extent the Borrower would be required to
do so pursuant to Section 9.05 of the Credit Agreement.  Such fees, costs and
expenses are intended to constitute expenses of administration under any
bankruptcy law relating to creditors’ rights generally.
 
 
- 25 -

--------------------------------------------------------------------------------

 
 
SECTION 6.09. Stamp and Other Similar Taxes.  Each Grantor agrees to indemnify
and hold harmless the Collateral Agent, the Administrative Agent and each other
Secured Party from any present or future claim for liability for any stamp or
any other similar tax, and any penalties or interest with respect thereto, which
may be assessed, levied or collected by any jurisdiction in connection with this
Agreement, any Security Document, the Collateral Estate or any Collateral.  The
obligations of each Grantor under this Section 6.09 shall survive the
termination of the other provisions of this Agreement and the resignation or
removal of the Collateral Agent hereunder.
 
 
SECTION 6.10. Filing Fees, Excise Taxes, etc.  Each Grantor agrees to pay or to
reimburse the Collateral Agent for any and all payments made by the Collateral
Agent in respect of all search, filing, recording and registration fees, taxes,
excise taxes and other similar imposts which are payable in respect of the
execution and delivery of this Agreement and each Security Document.  The
obligations of each Grantor under this Section 6.10 shall survive the
termination of the other provisions of this Agreement and the resignation or
removal of the Collateral Agent hereunder.
 
 
SECTION 6.11. Indemnification.  Without limitation of its indemnification
obligations under the other Loan Documents, each Grantor agrees to pay, and to
save the Collateral Agent and the other Secured Parties harmless from, any and
all losses, claims, damages, liabilities and out-of-pocket expenses (including
reasonable counsel fees, charges and disbursements) arising out of, in any way
connected with, or as a result of the execution, delivery, enforcement,
performance and administration of this Agreement to the extent the Borrower
would be required to do so pursuant to Section 9.05 of the Credit Agreement.
 
 
ARTICLE VII 
 
MISCELLANEOUS
 
 
SECTION 7.01. Notices.  All communications and notices hereunder shall (except
as otherwise expressly permitted herein) be in writing and given as provided in
Section 9.01 of the Credit Agreement.  All communications and notices hereunder
to any Subsidiary Guarantor shall be given to it c/o the Borrower at the
Borrower’s address as provided in Section 9.01 of the Credit Agreement, with a
copy to the Borrower.
 
 
SECTION 7.02. Survival of Agreement.  All covenants, agreements, representations
and warranties made by any Grantor herein and in the certificates or other
instruments prepared or delivered in connection with or pursuant to this
Agreement or any other Loan Document shall be considered to have been relied
upon by the Collateral Agent and the other Secured Parties and shall survive the
making by the Lenders of the Loans, regardless of any investigation made by the
Secured Parties or on their behalf, and shall continue in full force and effect
until this Agreement shall terminate.
 
 
SECTION 7.03. Binding Effect.  This Agreement shall be binding upon each Grantor
and the Collateral Agent and their respective successors and permitted assigns,
and shall inure to the benefit of each Grantor, the Collateral Agent and the
other Secured Parties and their respective permitted successors and assigns,
except that no Grantor shall have the right to assign or transfer its rights or
obligations hereunder or any interest herein or in the Collateral (and any such
assignment or transfer shall be void) except as expressly permitted by this
Agreement or the Credit Agreement.
 

 
- 26 -

--------------------------------------------------------------------------------

 

 
SECTION 7.04.  GOVERNING LAW.  THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE
WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.
 
 
SECTION 7.05. Waivers; Amendment; Several Agreement.
 
(a) No failure or delay of the Collateral Agent in exercising any power or right
hereunder shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power, or any abandonment or discontinuance of
steps to enforce such a right or power, preclude any other or further exercise
thereof or the exercise of any other right or power.  The rights and remedies of
the Collateral Agent hereunder and of the other Secured Parties under the other
Loan Documents are cumulative and are not exclusive of any rights or remedies
that they would otherwise have.  No waiver of any provisions of this Agreement
or any other Loan Document or consent to any departure by any Grantor therefrom
shall in any event be effective unless the same shall be permitted by
paragraph (b) below, and then such waiver or consent shall be effective only in
the specific instance and for the purpose for which given.  No notice to or
demand on any Grantor in any case shall entitle such Grantor or any other
Grantor to any other or further notice or demand in similar or other
circumstances.
 
(b) Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
in accordance with Section 9.08 of the Credit Agreement.
 
(c) This Agreement shall be construed as a separate agreement with respect to
each Grantor and may be amended, modified, supplemented, waived or released with
respect to any Grantor without the approval of any other Grantor and without
affecting the obligations of any other Grantor hereunder.
 
 
SECTION 7.0 6. WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS.
 
 
SECTION 7.07. Severability.  In the event any one or more of the provisions
contained in this Agreement should be held invalid, illegal or unenforceable in
any respect, the validity, legality and enforceability of the remaining
provisions contained herein shall not in any way be affected or impaired thereby
(it being understood that the invalidity of a particular provision in a
particular jurisdiction shall not in and of itself affect the validity of such
provision in any other jurisdiction).  The parties shall endeavor in good-faith
negotiations to replace the invalid, illegal or unenforceable provisions with
valid provisions the economic effect of which comes as close as possible to that
of the invalid, illegal or unenforceable provisions.  It is understood and
agreed among the parties that this Agreement shall create separate security
interests in the Collateral securing the Obligations as provided in
Section 2.01, and that any determination by any court with jurisdiction that the
security interest securing any Obligation or class of Obligations is invalid for
any reason shall not in and of itself invalidate the Security Interests securing
any other Obligations hereunder.
 

 
- 27 -

--------------------------------------------------------------------------------

 

 
SECTION 7.08. Counterparts.  This Agreement may be executed in two or more
counterparts, each of which shall constitute an original, but all of which, when
taken together, shall constitute a single contract and shall become effective as
provided in Section 7.03.  Delivery of an executed signature page to this
Agreement by facsimile or other electronic transmission (e.g., “PDF” or “tif”
via e-mail) shall be effective as delivery of a manually executed counterpart
hereof.
 
 
SECTION 7.09. Headings.  Article and Section headings used herein are for the
purpose of reference only, are not part of this Agreement and are not to affect
the construction of, or to be taken into consideration in interpreting, this
Agreement.
 
 
SECTION 7.10. Jurisdiction; Consent to Service of Process.
 
(a) Each party to this Agreement hereby irrevocably and unconditionally submits,
for itself and its property, to the nonexclusive jurisdiction of any New York
State court or Federal court of the United States of America for the Southern
District of New York, and any appellate court from any thereof, in any action or
proceeding arising out of or relating to this Agreement or the other Loan
Documents, or for recognition or enforcement of any judgment, and each Grantor
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in such New York State
court or, to the extent permitted by law, in such Federal court.  Each party to
this Agreement agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law.  Nothing in this Agreement
shall affect any right that the Collateral Agent or any other Secured Party may
otherwise have to bring any action or proceeding relating to this Agreement or
the other Loan Documents against any Grantor or its properties in the courts of
any jurisdiction.
 
(b) Each party to this Agreement hereby irrevocably and unconditionally waives,
to the fullest extent it may legally and effectively do so, any objection which
it may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or the other Loan
Documents in any New York State or Federal court referred to in paragraph (a) of
this Section.  Each Grantor hereby irrevocably waives, to the fullest extent
permitted by law, the defense of an inconvenient forum to the maintenance of
such action or proceeding in any such court.
 
(c) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.15 of the Credit
Agreement.  Nothing in this Agreement will affect the right of any party to this
Agreement to serve process in any other manner permitted by law.
 
 
SECTION 7.11. Termination.
 
 
- 28 -

--------------------------------------------------------------------------------

 
(a) This Agreement and the Security Interests (i) shall automatically terminate
when all the Loan Obligations (other than unasserted contingent indemnification
obligations or other contingent obligations, in each case, not due and payable)
have been paid in full and no Letters of Credit are outstanding pursuant to the
Credit Agreement unless arrangements reasonably satisfactory to the Issuer have
been made to eliminate the Issuer’s credit risk with respect to such L/C
Obligation and all Commitments have terminated (at which time the Collateral
Agent shall execute and deliver to the Grantors, at the Grantors’ expense, all
UCC termination statements and other documents which the Grantors shall
reasonably request to evidence such termination) and (ii) shall continue to be
effective or shall be reinstated, as the case may be, if at any time any payment
in respect of any Obligation is rescinded or must otherwise be restored by any
Secured Party upon any bankruptcy or reorganization of any Grantor or
otherwise.  Any execution and delivery of termination statements or documents
pursuant to this Section 7.11(a) shall be without recourse to or warranty by the
Collateral Agent.  A Subsidiary Guarantor shall automatically be released from
its obligations hereunder and the Security Interests in the Collateral of such
Subsidiary Guarantor shall be automatically released in the event that (x) the
Equity Interests of such Subsidiary Guarantor shall be sold, transferred or
otherwise disposed of pursuant to a transaction permitted under the Credit
Agreement to a Person that is not an Affiliate of Borrower such that such Person
is no longer a Restricted Subsidiary of Borrower or (y) such Subsidiary Grantor
ceases to be a Restricted Subsidiary as a result of a transaction permitted
under the Credit Agreement and, in each case, the Collateral Agent shall execute
and deliver to any Grantor, at such Grantor’s expense, all UCC termination
statements and other documents that such Grantor shall reasonably request to
evidence such release.
 
(b) Upon any sale or other transfer by any Grantor of any Collateral to a Person
that is not a Loan Party that is permitted under the Credit Agreement or, upon
the effectiveness of any written consent to the release of the security
interests granted hereby in any Collateral pursuant to Section 9.08 of the
Credit Agreement, security interests in such Collateral shall be automatically
released.  In connection with such release, the Collateral Agent shall execute
and deliver to any Grantor, at such Grantor’s expense, all UCC termination
statements and other documents that such Grantor shall reasonably request to
evidence such release.  Any execution and delivery of UCC termination statements
and similar documents pursuant to this Section 7.11(b) shall be without recourse
to or warranty by the Collateral Agent.
 
 
SECTION 7.12. Additional Grantors.  To the extent any Subsidiary shall be
required to become a Grantor pursuant to any Loan Document, upon execution and
delivery by the Collateral Agent and such Subsidiary of an instrument in the
form of Annex I hereto, such Subsidiary shall become a Grantor hereunder with
the same force and effect as if originally named as a Grantor herein.  Each such
Subsidiary shall at such time deliver to the Collateral Agent a completed
Perfection Certificate.  The execution and delivery of any such instrument shall
not require the consent of any other Grantor hereunder.  The rights and
obligations of each Grantor hereunder shall remain in full force and effect
notwithstanding the addition of any new Grantor as a party to this Agreement.
 
 
SECTION 7.13. Financing Statements.  Each Grantor hereby irrevocably authorizes
the Collateral Agent at any time and from time to time to file in any relevant
jurisdiction (a) a short form security agreement with the United States Patent
and Trademark Office or United States Copyright Office (or any successor office
or any similar office in any other country), (b) any initial financing
statements (including fixture filings) and amendments thereto that contain the
information required by Article 9 of the Uniform Commercial Code of each
applicable jurisdiction for the filing of any financing statement or amendment
relating to the Collateral, including (i) whether such Grantor is an
organization, the type of organization and any organizational identification
number issued to such Grantor, (ii) any financing or continuation statements or
other documents without the signature of such Grantor where permitted by
law, and such financing statements may contain an indication or description of
Collateral that describes such property (x) in the same manner as described in
this Agreement or (z) in any other manner as the Collateral Agent may determine,
in its sole discretion, is necessary or prudent to ensure the perfection of the
security interest in the Collateral granted to the Collateral Agent in
connection herewith, including, without limitation, describing such property as
“all assets of the debtor now owned or hereafter acquired” (or using words of
similar import) and (iii) in the case of a financing statement filed as a
fixture filing or covering Collateral constituting minerals or the like to be
extracted or timber to be cut, a sufficient description of the real property to
which such Collateral relates, and (c) any other documents for the purpose of
perfecting, confirming, continuing, enforcing or protecting the Security
Interests in the Collateral granted by each Grantor without the signature of any
Grantor.  Each Grantor agrees to provide all information described in the
immediately preceding sentence to the Collateral Agent promptly upon written
request.  Each Grantor hereby ratifies its authorization for the Collateral
Agent to file in any relevant jurisdiction any financing statements relating to
the Collateral if filed prior to the date hereof.
 

 
- 29 -

--------------------------------------------------------------------------------

 

 
SECTION 7.14. Collateral Agent Appointed Attorney-in-Fact.  Each Grantor hereby
appoints the Collateral Agent the attorney-in-fact of such Grantor for the
purpose of carrying out the provisions of this Agreement and taking any action
and executing any instrument that the Collateral Agent may deem necessary to
accomplish the purposes hereof, which appointment is irrevocable and coupled
with an interest.  Without limiting the generality of the foregoing, the
Collateral Agent shall have the right, upon the occurrence and during the
continuance of an Event of Default, with full power of substitution either in
the Collateral Agent’s name or in the name of such Grantor, (a) to receive,
endorse, assign or deliver any and all notes, acceptances, checks, drafts, money
orders or other evidences of payment relating to the Collateral or any part
thereof; (b) to demand, collect, receive payment of, give receipt for and give
discharges and releases of all or any of the Collateral; (c) to ask for, demand,
sue for, collect, receive and give acquittance for any and all moneys due or to
become due under and by virtue of any Collateral; (d) to sign the name of any
Grantor on any invoice or bill of lading relating to any of the Collateral;
(e) to send verifications of Accounts to any Account Debtor; (f) to commence and
prosecute any and all suits, actions or proceedings at law or in equity in any
court of competent jurisdiction to collect or otherwise realize on all or any of
the Collateral or to enforce any rights in respect of any Collateral; (g) to
settle, compromise, compound, adjust or defend any actions, suits or proceedings
relating to all or any of the Collateral; (h) with at least 5 Business Days’
prior notice to the Grantor to notify, or to require any Grantor to notify
Account Debtors to make payment directly to the Collateral Agent; and (i) to
use, sell, assign, transfer, pledge, make any agreement with respect to or
otherwise deal with all or any of the Collateral, and to do all other acts and
things necessary to carry out the purposes of this Agreement, as fully and
completely as though the Collateral Agent were the absolute owner of the
Collateral for all purposes; provided that nothing herein contained shall be
construed as requiring or obligating the Collateral Agent to make any commitment
or to make any inquiry as to the nature or sufficiency of any payment received
by the Collateral Agent, or to present or file any claim or notice, or to take
any action with respect to the Collateral or any part thereof or the moneys due
or to become due in respect thereof or any property covered thereby.  The
Collateral Agent and the other Secured Parties shall be accountable only for
amounts actually received as a result of the exercise of the powers granted to
them herein, and neither they nor their officers, directors, employees or agents
shall be responsible to any Grantor for any act or failure to act hereunder,
except for their own gross negligence, willful misconduct or bad faith.

 
- 30 -

--------------------------------------------------------------------------------

 

 
SECTION 7.15. Intercreditor Agreement.  Notwithstanding anything to the contrary
contained herein, the liens and security interest granted to the Collateral
Agent and the exercise of any right or remedy by the Collateral Agent hereunder,
in each case, may become subject to the provisions of the First Lien
Intercreditor Agreement.  In the event of any conflict between the terms of the
First Lien Intercreditor Agreement and the terms of this Agreement, the terms of
the First Lien Intercreditor Agreement shall govern and control.
 
 
SECTION 7.16. Mortgages.  In the case of a conflict between this Agreement and
the Mortgages with respect to Collateral that is real property (including
Fixtures), the Mortgages shall govern.  In all other conflicts between this
Agreement and the Mortgages, this Agreement shall govern.
 
 
SECTION 7.17. Conflicts.  In the case of any conflict between this Agreement and
the Credit Agreement, the provisions of the Credit Agreement shall govern.
 
[Signature Pages Follow]

 
- 31 -

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.
 
 
SOLUTIA INC.
 
 
By:
 /s/ James M. Sullivan  

 
 
Name: James M. Sullivan

 
 
Title: Executive Vice President, Chief Financial Officer and Treasurer

 
 
CPFILMS INC.
 
 
By:
 /s/ James A. Tichenor  

 
 
Name: James A. Tichenor

 
 
Title: Vice President and Treasurer

 
 
FLEXSYS AMERICA CO.
 
 
By:
 /s/ James A. Tichenor  

 
 
Name: James A. Tichenor

 
 
Title: Vice President and Treasurer

 
 
 
FLEXSYS AMERICA L.P.

 
 
by FLEXSYS AMERICA CO.,

 
 
its general partner

 
 
 
By:
 /s/ James A. Tichenor  

 
 
Name: James A. Tichenor

 
 
Title: Vice President and Treasurer

 
 
 
 
S-1

--------------------------------------------------------------------------------

 
 
MONCHEM INTERNATIONAL, INC.
 
 
By:
 /s/ James A. Tichenor  

 
 
Name: James A. Tichenor

 
 
Title: Vice President and Treasurer

 
 
SOLUTIA BUSINESS ENTERPRISES INC.
 
 
 
By:
 /s/ James A. Tichenor  

 
 
Name: James A. Tichenor

 
 
Title: Vice President and Treasurer

 
 
 
SOLUTIA INTER-AMERICA, INC.
 
 
By:
 /s/ James A. Tichenor  

 
 
Name: James A. Tichenor

 
 
Title: Vice President and Treasurer

 
 
 
SOLUTIA OVERSEAS, INC.
 
 
 
By:
 /s/ James A. Tichenor  

 
 
Name: James A. Tichenor

 
 
Title: Vice President and Treasurer

 
 
DEUTSCHE BANK TRUST COMPANY AMERICAS,
 
as Collateral Agent
 
 
By:
 /s/ Erin Morrissey  

 
 
Name: Erin Morrissey

 
 
By:
 /s/ Carin Keegan  

 
 
Name: Carin Keegan

 
 
Title: Director

 

S-2
 
 

--------------------------------------------------------------------------------

 

SCHEDULE I to the
 
Security Agreement
 
SUBSIDIARY GUARANTORS


Name
CPFilms Inc.
Flexsys America Co.
Flexsys America L.P.
Monchem International, Inc.
Solutia Business Enterprises Inc.
Solutia Inter-America, Inc.
Solutia Overseas, Inc.






 
 

--------------------------------------------------------------------------------

 

Annex I to the
 
Security Agreement
 
Form of Joinder Agreement
 
SUPPLEMENT NO. ___ dated as of [               ], to the Security Agreement (the
“Security Agreement”) dated as of March 17, 2010, among SOLUTIA INC., a Delaware
corporation (the “Borrower”), each Subsidiary of the Borrower listed on
Schedule I thereto (collectively, together with each other Subsidiary that
becomes a party thereto, the “Subsidiary Guarantors” and, together with
Borrower, the “Grantors”), and DEUTSCHE BANK TRUST COMPANY AMERICAS, as
collateral agent (in such capacity, together with its successors in such
capacity, the “Collateral Agent”) on behalf of the Secured Parties (as defined
in the Credit Agreement referred to below).
 
A.           Reference is made to (a) the Credit Agreement dated as of March 17,
2010 (as amended, restated, amended and restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among the Borrower, the
Collateral Agent, Deutsche Bank Trust Company Americas, as administrative agent
(in such capacity and together with any successors in such capacity, the
“Administrative Agent”) for the Lenders (as defined herein), the lending
institutions from time to time party thereto (the “Lenders”), and the other
agents party thereto, (b) the Guarantee Agreement, dated as of March 17, 2010
(as amended, restated, amended and restated, supplemented or otherwise modified
from time to time, the “Guarantee Agreement”), made by the Subsidiary Guarantors
in favor or the Collateral Agent, and (c) the Pledge Agreement, dated March 17,
2010, made by certain Grantors in favor of the Collateral Agent (as amended,
restated, amended and restated, supplemented or otherwise modified from time to
time, the “Pledge Agreement” and, together with the Security Agreement and the
Guarantee Agreement, the “Collateral Documents”).
 
B.           Capitalized terms used herein and not otherwise defined herein
shall have the meanings assigned to such terms in the Security Agreement.
 
C.           Pursuant to Section 5.15 of the Credit Agreement, each Subsidiary
(other than any Excluded Subsidiary) of the Borrower that was not in existence
or not a Subsidiary on the date of the Credit Agreement is required to enter
into the Collateral Documents upon becoming a Subsidiary.  Each of the
Collateral Documents provides that such Subsidiary may become a party to the
Collateral Documents by execution and delivery of an instrument in the form of
this Supplement.  The undersigned Subsidiary (the “New Subsidiary”) is executing
this Supplement in accordance with the requirements of the Credit Agreement to
become a party to the Collateral Documents.
 
Accordingly, the Collateral Agent and the New Subsidiary agree as follows:
 
SECTION 1.                      In accordance with Section 5.15 of the Credit
Agreement, the New Subsidiary by its signature below becomes a Grantor and
Pledgor under each of the Collateral Documents with the same force and effect as
if originally named therein as a party thereto and hereby (a) agrees to all
terms and provisions of the Collateral Documents applicable to it as a Grantor,
Guarantor and Pledgor thereunder and (b) represents and warrants that the
representations and warranties made by it as a Grantor, Guarantor and Pledgor
thereunder are true and correct in all material respects on and as of the date
hereof (except to the extent such representations and warranties relate to an
earlier date and in such case they shall be true and correct in all material
respects as of such date).  In furtherance of the foregoing, the New Subsidiary,
as security for the payment and performance in full of the Obligations, does
hereby create and grant to the Collateral Agent for the benefit of the Secured
Parties and their permitted successors and assigns a security interest in and
lien on all of the New Subsidiary’s right, title and interest in and to the
Collateral (as defined in the Security Agreement) and the Securities Collateral
(as defined in the Pledge Agreement) of the New Subsidiary.  Each of the
Collateral Documents is hereby incorporated herein by reference.
 
 
 

--------------------------------------------------------------------------------

 
SECTION 2.                      The New Subsidiary represents and warrants to
the Collateral Agent and the other Secured Parties that this Supplement has been
duly authorized, executed and delivered by it and constitutes its legal, valid
and binding obligation, enforceable against it in accordance with its terms,
except that the enforcement thereof may be subject to bankruptcy, insolvency,
reorganization, moratorium or other similar laws now or hereafter in effect
relating to creditors’ rights generally.
 
SECTION 3.                      This Supplement may be executed in counterparts
(and by different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract.  Delivery of an executed signature page to this Supplement by
facsimile or other electronic transmission (e.g., “PDF” or “tif” via e-mail)
shall be as effective as delivery of a manually signed counterpart of this
Supplement.
 
SECTION 4.                      The New Subsidiary hereby represents and
warrants that (a) all information set forth in the Perfection Certificate
(substantially in the form of Annex II to the Security Agreement), including the
schedules annexed thereto, has been duly prepared, completed and executed by the
New Subsidiary and the information set forth therein is correct and complete in
all material respects and (b) set forth on Schedule I attached hereto is a true
and correct schedule describing the securities of the New Subsidiary being
pledged hereunder.
 
SECTION 5.                      Except as expressly supplemented thereby, each
of the Collateral Documents shall remain in full force and effect.
 
SECTION 6.                      THIS SUPPLEMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
 
SECTION 7.                      In case any one or more of the provisions
contained in this Supplement should be held invalid, illegal or unenforceable in
any respect, the validity, legality and enforceability of the remaining
provisions contained herein and in the Collateral Documents shall not in any way
be affected or impaired thereby (it being understood that the invalidity a
particular provision in a particular jurisdiction shall not in and of itself
affect the validity of such provision in any other jurisdiction).  The parties
hereto shall endeavor in good-faith negotiations to replace the invalid, illegal
or unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.
 
- 2 -
 

--------------------------------------------------------------------------------

 
SECTION 8.                      All communications and notices hereunder shall
(except as otherwise expressly permitted herein) be in writing and given as
provided in Section 9.01 of the Credit Agreement.  All communications and
notices hereunder to any New Subsidiary shall be given to it c/o the Borrower at
the Borrower’s address as provided in Section 9.01 of the Credit Agreement, with
a copy to the Borrower.
 
SECTION 9.                      The New Subsidiary agrees to reimburse the
Collateral Agent for its reasonable out-of-pocket expenses in connection with
this Supplement, including the reasonable fees, other charges and disbursements
of counsel for the Collateral Agent in each case in accordance with the terms of
the Credit Agreement.
 
[Signature Page Follows]

- 3 -
 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the New Subsidiary and the Collateral Agent have duly
executed this Supplement as of the day and year first above written.
 
 
[Name of New Subsidiary]
 
 
By:
  ____________________

 
 
 
Name:

 
 
 
Title:

 
 
 
Address:

 
 
DEUTSCHE BANK TRUST COMPANY AMERICAS,
 
as Collateral Agent
 
 
By:
 ____________________

 
 
 
Name:

 
 
 
Title:

 
 
 
By:
  ____________________  

 
 
 
Name:

 
 
 
Title:

 
 


 

S-1
 
 

--------------------------------------------------------------------------------

 

SCHEDULE I
 
to the Joinder Agreement
 
Pledged Securities of the New Subsidiary
 
PLEDGED EQUITY INTERESTS
 


 
Issuer
Number of
Certificate
 
Registered Owner
Number and
Class of Shares
Percentage
of Shares
                                       



 
 
PLEDGED DEBT


Issuer
Principal Amount
Date of Note
Maturity Date
                               




 
 

--------------------------------------------------------------------------------

 

Annex II to the
 
Security Agreement
 
Form of Perfection Certificate
 


 

 
 

--------------------------------------------------------------------------------

 
